UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— SCHEDULE 13D ————— Under the Securities Exchange Act of 1934 (Amendment No. 1)1 GelTech Solutions, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 368537 106 (CUSIP Number) Michael L. Reger 777 Yamato Road, Suite 300 Boca Raton, Florida 33431 (561) 544-4600 With copies to: David Jamison David W. Jamison Jr. P.A. 7501 Red Bay Place Coral Springs, Florida 33065 (954) 867-6271 Harris Cramer LLP 3507 Kyoto Gardens Drive, Suite 320 Palm Beach Gardens, Florida 33410 Attention: Michael D. Harris, Esq. (561) 478-7077 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 29, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. (Continued on following pages) ————— 1 The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 368537 106
